DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 6-19, drawn to an interbody spacer, classified in a61f2/4455.
II. Claims 20-25, drawn to a method, classified in a61b2017/564.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus disclosed in invention I can be used in two join two pieces together that are not in the body such as two pieces of a tree.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Nathan Byers on 10/18/2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 6-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13 recite the limitation "the compression spring" in lines 11 and 12, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-12 and 14-19 are rejected as indefinite for the depending upon indefinite claims.
The term “substantially” in claim 11 at line 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “approximate” in claim 16 at line 2 is a relative term which renders the claim indefinite. The term “approximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “substantially” in claim 18 at line 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7, 9-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alleyne et al (US Patent Pub. 20050049590A1).
Alleyne discloses an interbody spacer for a spine. Specifically in regards to claim 6, Alleyne discloses a body (30) having an upper surface and a lower surface (upper and lower surfaces shown having openings for the extension of 38, Fig. 5b), each of the upper surface and the lower surface configured to engage with a bone of the spine; a gripping member (31-33 and 38) positioned within an interior passage (passage for 31-33) of the body (30), said gripping member (31-33 and 38) having a base (31-33) and at least one arm (38), said at least one arm (38) having a proximal end (end of 38 opposite pointed end) connected to the base (31-33 and end of 38 opposite the pointed end) and a distal end (pointed end of 38) configured to extend from the upper surface or the lower surface of the body (30); and a spring (34) cooperatively engaged with the gripping member (31-33 and 38), wherein the distal end (pointed end of 38) of the at least one arm (38) extends from the upper surface or the lower surface of the body (see fig. 5c) when the compression spring (34) is in a compressed state (Fig. 5a-5c; and Para. [0049]-[0053]).
In regards to claim 7, Alleyne discloses wherein the distal end (end opposite the pointed end of 38) of the at least one arm (38) retracts within the interior passage of the body (30) when the compression spring (34) is in an uncompressed state (Fig. 5b).
In regards to claim 9, Alleyne discloses wherein the at least one arm (38) comprises a first arm and a second arm (Fig. 5B).
In regards to claim 10, Alleyne discloses wherein the interior passage of the body (30) comprises: a central passage (passage for 31-33), a first upper passage (passage for 38) having an opening on the upper surface of the body (30), and a second lower passage (passage for 38) having an opening on the lower surface of the body (30) (Fig. 5b).
In regards to claim 12, Alleyne discloses wherein the body (30) further comprises an internal cavity configured to receive bone graft material (The body 30 demonstrates that there is an opening in the top and bottom surfaces that lead to an opening in the center of the body that can hold graft material.) (Fig. 5a-5b and Para. [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 13-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alleyne.
Alleyne as disclosed above recites an implant having a body having upper and lower surfaces, a gripping member having a base and at least one arm, and a spring which when compressed causes the arm to extend from the upper or lower surface.  However, the embodiment shown in Fig. 5 of Alleyne does not recite wherein the arm has teeth. Alleyne in regards to claim 8, in a different embodiment shown in Fig. 2B, discloses a gripping member having an arm (12) comprising teeth (18a-18c) (Fig. 2b and Para. [0039]-[0040]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the arm (38) of Alleyne in the embodiment shown in Fig. 5 to have teeth as shown in the embodiment in Fig. 2b in order to have progressive enhancement of the attachment of the device to the spine and enhance stability (Para. [0040]).

In regards to claim 13-14, Alleyne, in the embodiment shown in Fig. 5,discloses a system for spinal surgery. Specifically, Alleyne discloses an interbody spacer for a spine  comprising a body (30) having an upper surface and a lower surface (upper and lower surfaces shown having openings for the extension of 38, Fig. 5b), each of the upper surface and the lower surface configured to engage with a bone of the spine; a gripping member (31-33 and 38) positioned within an interior passage (passage for 31-33) of the body (30), said gripping member (31-33 and 38) having a base (31-33) and at least one arm (38), said at least one arm (38) having a proximal end (end of 38 opposite pointed end) connected to the base (31-33 and end of 38 opposite the pointed end) and a distal end (pointed end of 38) configured to extend from the upper surface or the lower surface of the body (30); and a spring (34) cooperatively engaged with the gripping member (31-33 and 38), wherein the distal end (pointed end of 38) of the at least one arm (38) extends from the upper surface or the lower surface of the body (see fig. 5c) when the compression spring (34) is in a compressed state (Fig. 5a-5c; and Para. [0049]-[0053]).  In regards to claim 14, Alleyne discloses wherein the gripping member (31-33) has a bore, and wherein the driving tool is configured to push the gripping member (31-33) distally to place the compression spring (34) in the compressed state  (As can be seen in Fig. 5a-c, the driver 31 has a bore at its center to allow a driving tool to be inserted therein to drive the driver.) (Fig. 5a-c; Para. [0050]-[0051], [0053]).  However, this embodiment is silent as to an insertion tool.  Alleyne in the embodiment shown in Fig. 1, discloses in regards to claim 13 an interbody spacer (10) having an insertion tool (screw driver) (Fig. 1; and Para. [0012], [0027]-[0028], [0033], and claim 23).  In regards to claim 14, Alleyne discloses wherein the base of said gripping member comprises a bore; and said insertion instrument (screw driver) comprises a shaft having a distal end configured to be received within the bore of the gripping member (Alleyne discloses wherein the expansion mechanism may be a sliding mechanism that can be engaged by using a screw driver to turn and expand the device 10 horizontally.) (Para. [0033]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device (30) of Alleyne in the embodiment shown in Fig. 5 to have an insertion tool as discussed in the embodiment in Fig. 1 in order to have a means to insert the device and deploy the spikes.
In regards to claim 15, Alleyne as disclosed above recites an implant having a body having upper and lower surfaces, a gripping member having a base and at least one arm, and a spring which when compressed causes the arm to extend from the upper or lower surface and an insertion tool.  However, Alleyne does not recite wherein the arm has teeth. Alleyne, in a different embodiment shown in Fig. 2B, discloses a gripping member having an arm (12) comprising teeth (18a-18c) (Fig. 2b and Para. [0039]-[0040]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the arm (38) of Alleyne in the embodiment shown in Fig. 5 to have teeth as shown in the embodiment in Fig. 2b in order to have progressive enhancement of the attachment of the device to the spine and enhance stability (Para. [0040]).
In regards to claim 17, Alleyne discloses wherein the interior passage of the body (30) comprises: a central passage (passage for 31-33), a first upper passage (passage for 38) having an opening on the upper surface of the body (30), and a second lower passage (passage for 38) having an opening on the lower surface of the body (30) (Fig. 5b).
In regards to claim 19, Alleyne discloses wherein the body (30) further comprises an internal cavity configured to receive bone graft material (The body 30 demonstrates that there is an opening in the top and bottom surfaces that lead to an opening in the center of the body that can hold graft material.) (Fig. 5a-5b and Para. [0052]).

Claim(s) 11, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alleyne as applied to claims 10, 13, and 17 above and further in view of Dinville et al (US Patent Pub. 20130166029A1).
Alleyne as disclosed above recites an implant having a body having upper and lower surfaces, a gripping member having a base and at least one arm, and a spring which when compressed causes the arm to extend from the upper or lower surface.  However, Alleyne is silent as to the arms forming a Y-shape.
Dinville discloses an interbody spacer.  Specifically, Dinville discloses an interbody spacer having a body (2) and a gripping member wherein the gripping member has a first and second arm (1) (Fig. 1; and Para. [0085]-[0087]).  In regards to claim 11, 16, and 18, Dinville discloses wherein the gripping member  has two arms (1) forming an approximate Y-shape, the base of the gripping member positioned within the first central passage (21) of the body (2), the first arm (1) positioned within the first upper passage, and the second arm (1) positioned within the second lower passage (Fig. 1-2f; Para. [0090]-[0091],[0100]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the arms (38) of Alleyne in the embodiment shown in Fig. 5 to a y-shape as taught in Dinville in order to permit a good fixation despite possible lordosis, kyphosis, or even scoliosis, whether it be natural, pathological, or imposed by the implant (Para. [0096]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775